UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 13-6310


SAMUEL T. SIMMONS,

                       Petitioner – Appellant,

          v.

WARDEN MCCABE,

                       Respondent – Appellee,

          and

SOUTH CAROLINA, THE STATE OF,

                       Respondent.



Appeal from the United States District Court for the District of
South Carolina, at Anderson.     G. Ross Anderson, Jr., Senior
District Judge. (8:12-cv-00951-GRA)


Submitted:   April 25, 2013                      Decided: April 30, 2013


Before AGEE and      WYNN,   Circuit   Judges,    and   HAMILTON,   Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Samuel T. Simmons, Appellant Pro Se. William Edgar Salter, III,
Assistant  Attorney   General,  Donald  John   Zelenka,  Senior
Assistant Attorney General, Columbia, South Carolina, for
Appellee.
Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

            Samuel T. Simmons seeks to appeal the district court’s

order denying relief on his 28 U.S.C. § 2254 (2006) petition.

The    district    court    referred      this      case    to    a    magistrate          judge

pursuant to 28 U.S.C.A. § 636(b)(1)(B) (West 2006 & Supp. 2012).

The    magistrate    judge       recommended        that    relief         be    denied         and

advised Simmons that failure to file timely objections to this

recommendation could waive appellate review of a district court

order based upon the recommendation.

            The     timely       filing      of     specific          objections           to     a

magistrate       judge’s    recommendation           is    necessary            to     preserve

appellate review of the substance of that recommendation when

the     parties     have     been      warned        of     the        consequences              of

noncompliance.          Wright v. Collins, 766 F.2d 841, 845-46 (4th

Cir.    1985);    see     also    Thomas v.        Arn,     474       U.S.      140    (1985).

Simmons    has     waived        appellate        review    by        failing         to    file

objections after receiving proper notice.                        Accordingly, we deny

a certificate of appealability and dismiss the appeal.

            We dispense with oral argument because the facts and

legal    contentions       are    adequately        presented         in     the     materials

before    this    court    and    argument        would    not    aid      the       decisional

process.



                                                                                      DISMISSED

                                           3